Name: Commission Regulation (EC) No 151/2000 of 21 January 2000 determining the extent to which applications lodged in January 2000 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  tariff policy;  Europe
 Date Published: nan

 nan